EXHIBIT 10.9

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into this 10th day of December, 2003, by and
between BOISE CASCADE OFFICE PRODUCTS CORPORATION, a Delaware corporation
(“Boise Office Solutions”), and PHILLIP P. DEPAUL (the “Executive”).

 

R E C I T A L S :

 

WHEREAS, Boise Cascade Corporation (“Parent”) and OfficeMax, Inc. (“OfficeMax”),
entered into an Agreement and Plan of Merger, dated July 13, 2003 (the
“Merger”), whereby Parent acquired OfficeMax and is integrating its operations
with Boise Office Solutions, Parent’s office products distribution business
(“Combined Enterprise”); and

 

WHEREAS, Executive and OfficeMax entered into a Severance Agreement, dated
April 7, 2003, regarding the Executive’s employment with OfficeMax (“Prior
Agreement”); and

 

WHEREAS, Executive and OfficeMax entered into an Executive Severance Agreement,
dated June 24, 2003, wherein certain provisions of the Prior Agreement were
amended and modified (“Executive Severance Agreement”); and

 

WHEREAS, for the purposes of this Agreement, Boise Office Solutions acknowledges
that there has been a “Change in Control” as that term is defined in the
Executive Severance Agreement; and

 

WHEREAS, Boise Office Solutions desires Executive to provide services to the
Combined Enterprise, and Executive desires to provide such services to the
Combined Enterprise, on the terms specified herein; and

 

WHEREAS, Boise Office Solutions and Executive acknowledge that there will be
some period of time before OfficeMax and Boise Office Solutions will be fully
integrated and combined, and, therefore, references to employment with the
Combined Enterprise shall be deemed to include Executive’s employment with
OfficeMax after the Closing Date (as defined below), and such references to the
Combined Enterprise shall mean both Boise Office Solutions and OfficeMax; and

 

WHEREAS, Boise Office Solutions and Executive mutually desire to agree upon the
terms of Executive’s employment with the Combined Enterprise and, in addition
thereto, agree to certain benefits of employment.

 

NOW, THEREFORE, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Term of Agreement.  Upon the Effective
Date (as defined below), this Agreement amends and supersedes, by deleting them
in their entirety, the Prior Agreement and the Executive Severance Agreement,
which shall be completely null and void.  This Agreement shall be effective upon
the Closing Date (as that term is defined in the Agreement and Plan of Merger)
of the Merger (“Effective Date”) and shall continue in effect for a period of
36 months following the Effective Date (“Term”), at which time this Agreement
shall expire by its terms and have no further force or effect; provided,
however, that any confidentiality, nonsolicitation, and/or noncompete
obligations binding on the Executive, including those set forth in Section 8,
shall continue to be binding on him in accordance with their terms. 
Notwithstanding anything to the contrary stated herein, this Agreement shall
terminate prior to the date set forth above without any further acts by either
party upon (a) termination of the Executive’s employment for Cause or Disability
(each as respectively defined in Section 5); (b) termination of the Executive’s
employment due to Executive’s death or by the Executive for other than Good
Reason (as defined in Section 5); or (c) completion by Boise Office Solutions of
all of its obligations if benefits shall become payable hereunder; provided,
however, that any confidentiality, nonsolicitation, and/or noncompete
obligations binding on the Executive, including those set forth in Section 8,
shall continue to be binding on him in accordance with their terms.

 

2.                                       Title and Duties.  Executive shall be
the “ Senior Vice President, Planning and Control,” for the Combined Enterprise,
reporting to Chris Milliken, or his successor with responsibility for strategic
and financial planning, accounting, internal control, internal financial
reporting, and “dotted line” responsibility for security.  Executive will also
serve on the Retirement Funds Investment Committee for the Parent and the Real
Estate Committee for the Combined Enterprise.  The Executive shall perform such
duties, compatible with the Executive’s position, as may reasonably be required.

 

3.                                       Compensation.

 

(a)                                  Base Salary.  Base annual salary shall be
no less than $275,000/year (“Base Salary”) during the Term, payable at the times
established by Boise Office Solutions from time to time as the normal salary
payment interval for its employees, subject to the Executive’s rights set forth
in Section 5(c), should Executive’s Base Salary be reduced during the Term.

 

(b)                                 Annual and Long-Term Incentives.  Annual and
long-term incentives, if any, shall be payable to Executive from time to time in
accordance with the terms of such plans applicable to the Combined Enterprise
(collectively, “Bonus Programs”), which are established and maintained by
Combined Enterprise or Parent on behalf of the Combined Enterprise during the
Term.  Executive’s annual target bonus under such Bonus Programs shall not be
less than 50% of his Base Salary during the Term.  The Combined Enterprise may
modify, including termination of, any Bonus Program from time to time, and so
long as such modifications are of general applicability to all participants in
such program, all such modifications shall be applicable to Executive
hereunder.  Executive will be treated no less favorable than other similarly
situated executives of the Combined Enterprise.  No payout is guaranteed under
any

 

2

--------------------------------------------------------------------------------


 

Bonus Program, and payouts, if any, are strictly governed by the terms of each
such program.

 

(c)                                  Retention Incentive.  In consideration of
Executive’s employment with the Combined Enterprise, a retention incentive of
$195,000 shall be paid to Executive (“Retention Incentive”) under the terms
stated in this Section 3(c).  Partial payments of the Retention Incentive will
be made in the form of a lump-sum cash payment at the end of the applicable
12 months, 24 months, and 36 months (measured from the Effective Date) as
follows:

 

Period of
Employment

 

Lump-Sum Cash
Payment

 

12 months

 

$

39,000

 

24 months

 

$

39,000

 

36 months

 

$

117,000

 

 

Payment of the Retention Incentive shall be due only if Executive remains
employed with the Combined Enterprise throughout the relevant 12, 24, or
36-month period.  Payment will be made within 15 days of such partial Retention
Incentive becoming due.

 

4.                                       Location of Employment.  Position and
function shall be initially based in Cleveland, Ohio.  At a yet undetermined
time (but no sooner than 12 months following the Effective Date), the function
may be relocated to Itasca, Illinois, and Executive may be asked to relocate of
the Itasca area.  If so, relocation benefits according to Boise Office Solutions
policy will be provided.

 

5.                                       Termination of Employment.  The
Executive shall be entitled to the benefits provided under Section 6 upon the
Executive’s “Qualifying Termination” (as defined herein) during the 24-month
period following the Effective Date (the “Protection Period”).  For purposes
hereof, a “Qualifying Termination” shall mean (i) a termination of Executive’s
employment by Boise Office Solutions for any reason other than for Cause or
Disability or due to the Executive’s death, or (ii) the Executive’s termination
of employment for “Good Reason” (as defined in this Section 5).

 

(a)                                  Disability.  If the Executive is absent
from duties with the Combined Enterprise on a full-time basis for eighteen
consecutive months due to a physical or mental incapacity, and the Executive has
not returned to the full-time performance of the Executive’s duties within
thirty (30) days after written Notice of Termination (as defined below) is given
to the Executive by Boise Office Solutions, such termination shall be considered
to be termination by Boise Office Solutions for “Disability” for purposes of
this Agreement.

 

(b)                                 Cause.  Boise Office Solutions may terminate
the Executive’s employment for Cause.  For purposes of this Agreement only,
Boise shall have “Cause” to terminate the Executive’s employment hereunder only
on the basis of (i) a violation of any policy of Boise Office Solutions or the
Combined Enterprise that causes material

 

3

--------------------------------------------------------------------------------


 

injury to either or both of Boise Office Solutions or the Combined Enterprise;
(ii) an act of fraud, embezzlement, theft, or any other material violation of
law that interferes with Executive’s ability to perform Executive’s duties and
responsibilities for the Combined Enterprise; (iii) intentional damage to
material assets of either or both of Boise Office Solutions or the Combined
Enterprise; (iv) wrongful engagement in any competitive activity that would
constitute a breach of the duty of loyalty to Boise Office Solutions or the
Combined Enterprise; (v) wrongful disclosure of confidential information of
Parent, Boise Office Solutions and/or Combined Enterprise; (vi) wrongful failure
or refusal to perform, or gross negligence in the performance of, Executive’s
duties and responsibilities for the Combined Enterprise; (vii) making
unauthorized comments to the media regarding Parent, Boise Office Solutions,
and/or the Combined Enterprise; or (viii) a material violation of Boise Office
Solutions’ Standards of Business Conduct Policy, as updated from time to time, a
current copy of which is attached.

 

(c)                                  Good Reason.  The Executive shall be
entitled to terminate the Executive’s employment for Good Reason if a Good
Reason event occurs during the Protection Period.  For purposes of this
Agreement only, “Good Reason” shall exist if any of the following occur without
the Executive’s express prior written consent:

 

(i)                                     A reduction in either the Executive’s
annual rate of Base Salary or level of participation in any Bonus Program for
which he is eligible (other than part of a salary reduction or changes in Bonus
Programs generally imposed on all executive officers of the Combined
Enterprise);

 

(ii)                                  An elimination or reduction of Executive’s
participation in any benefit plan generally available to executive officers of
the Combined Enterprise, unless the Combined Enterprise continues to offer
Executive benefits substantially similar to those made available by such plan,
provided, however, that a change to a plan in which executive officers of the
Combined Enterprise generally participate, including termination of any such
plan, if it does not result in a proportionately greater reduction in the rights
of, or benefits to, Executive as compared with the other executive officers of
the Combined Enterprise or is required by law or a technical change, will not be
deemed to be Good Reason;

 

(iii)                               Failure of any successor (whether direct or
indirect, by purchase of stock or assets, merger, consolidation, or otherwise)
to the Combined Enterprise to assume Boise Office Solutions’ obligations under
this Agreement; or

 

(iv)                              Other than as contemplated and provided for in
Section 4, a transfer of Executive’s principal business office to a location
outside of the area where the function for which Executive is responsible is
performed.

 

The Executive will be deemed to have waived his rights relating to circumstances
constituting Good Reason if he has not provided to Boise Office Solutions a
written Notice of Termination within ninety (90) days following his knowledge of
circumstances constituting Good Reason.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Notice of Termination.  Any purported
termination of the Executive by Boise Office Solutions or by the Executive shall
be communicated by written Notice of Termination to the other party in
accordance with Section 10.  For purposes of this Agreement only, a “Notice of
Termination” shall mean a notice that indicates the specific termination
provision in this Agreement relied upon and the facts, if any, supporting
application of such provision.

 

(e)                                  Date of Termination; Dispute Concerning
Termination.  “Date of Termination” shall mean (i) if the Executive’s employment
is terminated for Disability, thirty (30) days after Notice of Termination is
given (provided that Executive has not returned to the performance of the
Executive’s duties on a full-time basis during such thirty (30) day period); or
(ii) if the Executive’s employment is terminated by Boise Office Solutions for
any reason other than Disability or by the Executive for any reason, the date
specified in the Notice of Termination (which, in the case of a termination by
Boise Office Solutions shall be not less than thirty (30) days, and in the case
of a termination by the Executive shall not be more than sixty (60) days,
respectively, from the date such Notice of Termination if given); or (iii) if
the Executive dies, his date of death (without any requirement that a Notice of
Termination be provided); provided, however, that if the party receiving such
Notice of Termination notifies the other party within thirty (30) days after the
date such Notice of Termination is given that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
binding arbitration award referred to in Section 14; and provided, further, that
the Date of Termination shall be extended by a notice of dispute only if such
notice is given in good faith and the party giving such notice shall pursue the
resolution of such dispute with reasonable diligence.  Boise Office Solutions
shall continue to pay the Executive the Executive’s full compensation in effect
when the notice giving rise to the dispute was given and continue the Executive
as a participant in all compensation, benefit and insurance plans in which the
Executive participated, according to their terms and conditions, when the Notice
of Termination was given (ignoring any reductions that gave rise to Good Reason)
until the dispute is finally resolved in accordance with this Section. Amounts
paid under this Section shall be offset against or reduce any other amounts due
under this Agreement.  In addition, for purposes of determining whether any
Qualifying Termination has occurred during the Protection Period, the date of
Notice of Termination is given pursuant to this Section shall be deemed the date
of the Executive’s Qualifying Termination.

 

6.                                       Compensation Upon Termination.

 

(a)                                  Salary and Other Compensation of Benefits. 
If the Executive’s employment is terminated during the Protection Period, Boise
Office Solutions shall pay the Executive’s Base Salary through the Date of
Termination at the rate in effect at the time the Notice of Termination is
given, together with all compensation and benefits to which the Executive is
entitled through the Date of Termination under the terms of any compensation or
benefit plan, program or arrangement, or Bonus Program maintained

 

5

--------------------------------------------------------------------------------


 

by the Combined Enterprise or its affiliates during such period (ignoring, if
applicable, any reduction that gave rise to Good Reason).

 

(b)                                 Disability.  During any period that
Executive fails to perform the Executive’s duties hereunder as a result of
mental or physical incapacity, the Executive shall continue to receive the
Executive’s Base Salary at the rate then in effect and continue to participate
in all benefit plans and Bonus Programs until the Executive’s employment is
terminated pursuant to Section 5(a).  Thereafter, the Executive’s benefits shall
be determined in accordance with the insurance and other benefit programs and
Bonus Programs then applicable to the Executive.

 

(c)                                  Cause; Voluntary Termination of Employment
Without Good Reason.  If the Executive’s employment is terminated for Cause or
the Executive voluntarily terminates employment without Good Reason, Boise
Office Solutions shall pay the Executive only the Executive’s Base Salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, together with other compensation and benefits to which the
Executive is entitled, if any, under the terms of any compensation or benefits
plan, program or arrangement, or Bonus Programs maintained by the Combined
Enterprise and applicable to the Executive, and Boise Office Solutions shall
have no further obligations to the Executive under this Agreement.

 

(d)                                 Qualifying Termination.  If the Executive’s
employment is terminated in a Qualifying Termination during the Protection
Period, then the Executive shall be entitled to the following benefits:

 

(i)                                     In lieu of any further salary payments
to the Executive for periods subsequent to the Date of Termination or other
severance benefits, Boise Office Solutions shall pay to the Executive a lump sum
payment of $445,000 (four hundred, forty-five thousand dollars);

 

(ii)                                  Payment under the Bonus Programs, if any
is due according to the terms of each plan; and

 

(iii)                               $10,000 for tax and financial planning
services.

 

To be eligible to receive benefits under this Section 6(d), the Executive shall
be required to execute and deliver a valid, binding, and irrevocable general
release in substantially the form attached hereto as Exhibit A (which Boise
Office Solutions shall deliver to the Executive promptly after the date of his
Qualifying Termination).  The payments provided for in this Section 6(d) shall
be made not later than the date the release described above becomes binding and
irrevocable under applicable law; provided, however, that, if the amounts of
such payments cannot be finally determined on or before such day, Boise Office
Solutions shall pay to the Executive on such day an estimate, as determined in
good faith by Boise Office Solutions, of the minimum amount of such payments to
which the Executive is clearly entitled, and shall pay the remainder of such
payments (together with interest at the rate provided in Section 1274(b)(2)(B)
of

 

6

--------------------------------------------------------------------------------


 

the Internal Revenue Code of 1986, as amended (the “Code”), as soon as the
amount thereof can be determined, but in no event later than the thirtieth
(30th) day after the Date of Termination.  If the amount finally determined to
be due to the Executive is less than the estimated payment previously paid to
Executive, the Executive shall repay to Boise Office Solutions, within five (5)
business days following the time that the amount of the reduction of the payment
due is finally determined, the portion of the payment attributable to the
reduction (together with interest at the rate provided in Section 1274(b)(2)(B)
of the Code).  When payments are made under this Section, Boise Office Solutions
shall provide Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations,
including, without limitation, any opinions or other advice Boise Office
Solutions has received from outside counsel, auditors, or consultants (and any
such written opinions or advice shall be attached to the statement).

 

(e)                                  Involuntary Termination after the
Protection Period.

 

If the Executive’s employment is terminated by Boise Office Solutions after the
end of the 24th month, but before the end of the Term for any reason other than
Cause or Disability, or due to the Executive’s death, then Executive shall be
entitled to the following benefits:

 

(1)                                  Severance equal to one year’s annual salary
at the current rate; and

 

(2)                                  Payment under the Bonus Programs, if any is
due according to the terms of each plan.

 

To be eligible to receive benefits under this Section 6(e), the Executive shall
be required to execute and deliver a valid, binding, and irrevocable general
release in substantially the form attached hereto as Exhibit A (which Boise
Office Solutions shall deliver to the Executive promptly after the date of
Executive’s termination of employment).  The payments provided for in this
Section 6(e) shall be made not later than the date the release described above
becomes binding and irrevocable under applicable law.

 

(f)                                    Insurance Benefits.  If the Executive’s
employment is terminated in a Qualifying Termination during the Protection
Period, Boise Office Solutions shall maintain in full force and effect for the
24 months following such termination all life insurance, disability insurance,
accidental death and dismemberment insurance, dental coverage, and medical
coverage in which the Executive and the Executive’s dependents participated
immediately before the Date of Termination, on the same cost-sharing basis that
applied to the Executive immediately prior to the Executive’s Date of
Termination.  If such participation (or a particular type of coverage) under any
such plan or arrangement shall be barred, Boise Office Solutions shall provide
the Executive with benefits, at the same after-tax cost to the Executive, that
are substantially similar to those the Executive and the Executive’s dependents
would have otherwise received

 

7

--------------------------------------------------------------------------------


 

under this Section.  If the Executive, as the result of the Qualifying
Termination during the Protection Period, elects to convert his Long-Term
Disability Insurance, if any, to a personal policy maintained by the carrier
used by Boise Office Solutions (not greater than the coverage in effect
immediately prior to the Qualifying Termination), Boise Office Solutions shall
reimburse the Executive for any premiums paid during the applicable period
following the Qualifying Termination.  If the Executive’s employment is
terminated after the Protection Period, but during the Term, Boise Office
Solutions shall have no obligations under this Section 6(f), but Executive shall
be entitled to receive such benefits for which Executive is enrolled, in
accordance with the terms of such plan.

 

(g)                                 Death.  In the event of the Executive’s
death, Boise Office Solutions shall have no further obligations to the Executive
under this Agreement, but the Executive’s estate shall be entitled to receive
death benefits under Boise Office Solutions’ benefit plans and arrangements as
may be applicable to the Executive.

 

(h)                                 Mitigation.  The Executive shall not be
required to mitigate the amount of any payment provided for in Sections 6(c),
(d), (e), and (f) by seeking other employment or otherwise, nor shall the amount
of any payment or benefit provided for in Sections 6(c), (d), or (e) be reduced
by any compensation earned by the Executive as the result of employment by
another employer after the Date of Termination, or otherwise.  Benefits
otherwise receivable by the Executive pursuant to Section 6(f) shall be reduced
to the extent comparable benefits are actually received by the Executive during
the period Section 6(f) shall be applicable, and any such benefits actually
received by the Executive shall be reported to Boise Office Solutions.

 

7.                                       Excise Taxes.  The following provisions
shall apply to any excise tax imposed under Section 4999 of the Code (or its
successor) (the “Excise Tax”) as a result of payments due under Section 6(d):

 

(a)                                  Subject to Section 7(b) below, if it shall
be determined that any payment or distribution by Boise Office Solutions to or
for the benefit of the Executive, whether paid or payable or distributed or
distributable as a result of payments due under Section 6(d) (a ”Payment”),
would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, Boise Office Solutions shall pay the Executive an
additional amount (the “Gross-Up Payment”), such that the net amount retained by
the Executive after deduction of any Excise Tax, and any federal, state, and
local income tax; employment tax; excise tax; and other tax imposed upon the
Gross-Up Payment, shall be equal to the Payment.

 

(b)                                 Notwithstanding Section 7(a), and
notwithstanding any other provisions of this Agreement to the contrary, if the
net after-tax benefit to the Executive of receiving the Gross-Up Payment does
not exceed the Safe Harbor Amount (as defined below) by more than 10% (as
compared to the net after-tax benefit to the Executive resulting from
elimination of the Gross-Up Payment and reduction of the Payments to the Safe
Harbor Amount), then (i) Boise Office Solutions shall not pay the Executive the
Gross-Up Payment; and (ii) the provisions of Section 7(c) below shall

 

8

--------------------------------------------------------------------------------


 

apply.  The term “Safe Harbor Amount” means the maximum dollar amount of
parachute payments that may be paid to the Executive under Section 280G of the
Code without imposition of an Excise Tax under Section 4999 of the Code.

 

(c)                                  The provisions of this Section 7(c) shall
apply only if Boise Office Solutions is not required to pay the Executive a
Gross-Up Payment as a result of Section 7(b) above.  If Boise Office Solutions
is not required to pay the Executive a Gross-Up Payment as a result of the
provisions of Section 7(b), Boise Office Solutions will apply a limitation on
the Payment amount as set forth below (a “Parachute Cap”) as follows:  The
aggregate present value of the Payments under Section 6(d) of this Agreement
(“Agreement Payments”) shall be reduced (but not below zero) to the Reduced
Amount.  The “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of the Agreement Payments without
causing any Payment to be subject to the limitation of deduction under
Section 280G of the Code.  For purposes of this Section 7, “present value” shall
be determined in accordance with Section 280G(d)(4) of the Code.

 

(d)                                 If the Excise Tax is subsequently determined
to be less than the amount taken into account hereunder at the time of
termination of the Executive’s employment (or such other time as is hereinafter
described), the Executive shall repay to Boise Office Solutions, at the time
that the amount of such reduction in Excise Tax is finally determined, the
portion of the Gross-Up Payment attributable to such reduction (plus that
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state, or local income tax imposed on the Gross-Up Payment being repaid by the
Executive to the extent that such repayment results in a reduction in Excise Tax
or a federal, state, or local income or employment tax deduction).  If the
Excise Tax exceeds the amount taken into account hereunder (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), Boise Office Solutions shall make an additional
Gross-Up Payment in respect of such excess (plus any interest, penalties, or
additions payable by the Executive with respect to such excess) at the time that
the amount of such excess is finally determined.  The Executive and Boise Office
Solutions shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the total Payment.

 

(e)                                  Except as set forth in the next sentence,
all determinations to be made under this Section 7 shall be made by the
nationally recognized independent public accounting firm used by Boise Office
Solutions immediately prior to the Date of Termination (“Accounting Firm”),
which Accounting Firm shall provide its determinations and any supporting
calculations to Boise Office Solutions and the Executive within ten days of the
Executive’s Date of Termination.  The value of any noncompetition covenant
applicable to the Executive shall be determined by independent appraisal by a
nationally recognized business valuation firm selected by Boise Office
Solutions, and a portion of the Payments shall, to the extent of that appraised
value, be specifically allocated as reasonable compensation for such
noncompetition covenant and shall not

 

9

--------------------------------------------------------------------------------


 

be treated as a parachute payment.  If any Gross-Up Payment is required to be
made, Boise Office Solutions shall make the Gross-Up Payment within ten days
after receiving the Accounting Firm’s calculations.  Any such determination by
the Accounting Firm shall be binding upon Boise Office Solutions and the
Executive.

 

(f)                                    All of the fees and expenses of the
Accounting Firm in performing the determinations referred to in this Section 7
shall be borne solely by Boise Office Solutions.

 

8.                                       Confidentiality, Nonsolicitation and
Covenant Not to Compete.  For the purposes of this Section 8, the term “Boise”
shall include Boise Cascade Corporation (which shall include Boise Office
Solutions) and the Combined Enterprise (which shall include OfficeMax), as well
as their affiliates and subsidiaries.

 

(a)                                  Confidentiality.  Boise and/or the Combined
Enterprise shall provide Executive with certain confidential information and
trade secrets (“Confidential Information”).  Confidential Information includes,
without limitation, the names, addresses, price lists, purchasing histories, and
requirements of customers and potential customers; location, region, and company
financial reports; sales and service manuals and bulletins; cost information and
patterns; floor plans and drawings of facilities; marketing strategies;
acquisition and expansion plans; and other similar information.  Confidential
Information shall also include, without limitation, all letters, memoranda,
notes, tables, spreadsheets, and other similar documents, whether in hard copy
or electronic form, created or generated by or on behalf of Executive using the
information, or any part thereof, described in the previous sentence. 
Notwithstanding the definition of Confidential Information as set forth above,
Confidential Information shall not include information that is generally
available to the public other than as a result of a prohibited disclosure by
Executive.  Executive recognizes that such information is the Confidential
Information and trade secrets of Boise and/or the Combined Enterprise and agrees
not to divulge such information to any person, firm, or institution, except as
such disclosure is a necessary part of a bona fide merchandise sale negotiation
with an actual or potential customer, or otherwise in connection with his duties
and responsibilities as an executive of the Combined Enterprise and except as
may be required by law.  Further, upon termination of employment with the
Combined Enterprise, Executive will continue to treat Confidential Information
as private and privileged, and will not, either for Executive’s own purposes or
as an employee of or for the benefit of any other entity or person, use such
information or disclose it to any person, firm, or institution.

 

(b)                                 Return of Property.  On termination of
Executive’s employment with the Combined Enterprise, Executive will immediately
surrender, in good condition, all (a) Confidential Information; and (b) all
letters, notes, memoranda, program design specifications, and all other similar
items which relate to customers or potential customers of Boise and/or the
Combined Enterprise that Executive obtained from Boise’s and/or the Combined
Enterprise’s files or databases, are supplied to Executive by Boise and/or the
Combined Enterprise, or generated by Executive from Boise’s and/or the Combined
Enterprise’s data and that are in Executive’s possession, custody,

 

10

--------------------------------------------------------------------------------


 

or control wherever located, including all reproductions or copies of such
materials, whether in hard copy or electronic form; and (c) all tangible
property of Boise and/or the Combined Enterprise, including, but not limited to,
computers, handheld electronic devices, cellular telephones, briefcases,
samples, merchandise, and furniture.

 

(c)                                  Nonsolicitation.  For a period beginning on
the Effective Date and ending 12 months from the Date of Termination for
whatever reason, Executive agrees that he shall not directly or indirectly for
Executive’s benefit or on behalf of any other party (other than Boise and/or the
Combined Enterprise):

 

(i)                                     Solicit or attempt to solicit any
customer of the Combined Enterprise for the purpose of selling or distributing
office supplies, paper, office furniture, computer consumables, or related
office products or services.  For purposes hereof, a customer of the Combined
Enterprise shall mean any person or business to whom the Combined Enterprise
sold or distributed office supplies, paper, office furniture, computer
consumables, or related office products and services during the last two years
Executive was employed by the Combined Enterprise.

 

(ii)                                  Solicit or discuss potential employment
opportunities with any employee of Boise and/or the Combined Enterprise (other
than for opportunities with Boise and/or the Combined Enterprise) or induce or
attempt to induce any employee of Boise and/or the Combined Enterprise to leave
the employ of Boise and/or the Combined Enterprise, or in any way interfere with
the relationship between Boise and/or the Combined Enterprise and any employee
thereof without the prior express written consent of Boise Office Solutions.

 

(iii)                               Offer, hire, or cause to be offered or hired
any person who was employed by Boise and/or the Combined Enterprise at any time
during the 12 months prior to the termination of Executive’s employment with the
Combined Enterprise.

 

(iv)                              Induce or attempt to induce any supplier, or
other business relation of Boise and/or the Combined Enterprise to cease doing
business with Boise and/or the Combined Enterprise or in any way interfere with
the relationship between any such supplier or business relation and Boise and/or
the Combined Enterprise (including, without limitation, making any negative
statements or communications about Boise and/or the Combined Enterprise).

 

(d)                                 Covenant Not to Compete.  Executive
acknowledges that as a key management employee, Executive will be involved on a
high level in the development, implementation, and management of the Combined
Enterprise’s business strategies and plans that by virtue of Executive’s unique
and sensitive position and special background, employment of Executive by a
competitor of the Combined Enterprise represents a serious competitive danger to
the Combined Enterprise, and the use of Executive’s talent and knowledge and
information about the Combined Enterprise’s business strategies and plans can
and would constitute a valuable competitive

 

11

--------------------------------------------------------------------------------


 

advantage over the Combined Enterprise.  In view of the foregoing, Executive
agrees that for a period of 12 months after termination of Executive’s
employment with the Combined Enterprise, whether such termination is voluntary
or involuntary (or for a period of 12 months after a final judgment or
injunction enforcing this covenant), Executive will not, directly or indirectly,
own, manage, control, or participate in the ownership, management, or control
of, or be employed or engaged by, or otherwise rendered service to, Staples,
Office Depot (or any combination of Staples and Office Depot), or any other
office products superstore retail chain, or any other business entity or person
engaged in the sale or distribution of office supplies, paper, office furniture,
computer consumables, or related office products or services in the Territory
(as defined below); provided, however, that the ownership of not more than one
(1%) of the equity of any publicly traded business entity will not be deemed a
violation of this covenant.  For purposes hereof, the Territory shall be all of
North America, Australia, New Zealand, and wherever the Combined Enterprise has
operations as of the Date of Termination.

 

(e)                                  Enforcement.  Executive expressly agrees
and understands that the breach of this Section 8 will cause immediate,
irreparable, and immeasurable injury to Boise, and therefore agrees that in
addition to any other rights Boise has in order to enforce this Section 8, Boise
shall be entitled to injunctive relief without bond or other security by any
competent court to enjoin and restrain the breach of this Section 8.

 

(f)                                    Severability.  In case any one or more of
the terms contained in Section 8(c)(i), (ii), or (iii) or in Section 8(c) shall
for any reason become invalid, illegal, or unenforceable, such invalidity,
illegality, or unenforceability shall not affect any other terms herein, but
such terms shall be deemed deleted and such deletion shall not affect the
validity of the other terms of this Section 8.  In addition, if any one or more
of the terms contained in Section 8(c)(i), (ii), or (iii) or in Section 8(c)
shall for any reason be held by a court of competent jurisdiction to be
excessively broad or unreasonable with regard to duration, scope, or area, the
terms shall be construed in a manner to enable it to be enforced to the maximum
extent permitted by applicable law, and any such court shall have the power to
modify such term.

 

(g)                                 No Further Obligations of Boise.  If the
Executive violates any provision of this Section 8, then the obligation of Boise
Office Solutions to make any Retention Incentive payments or any payments due
under the terms of Sections 6(d), 6(e), or 6(f) will terminate, and Executive
will not be entitled to any such payments.

 

9.                                       Successors; Binding Agreement.

 

(a)                                  Boise Office Solutions shall be entitled to
assign this Agreement to a successor without Executive’s consent.  Boise Office
Solutions shall require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Combined Enterprise, by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Boise Office Solutions
would be required to perform it if no such succession had taken

 

12

--------------------------------------------------------------------------------


 

place.  Failure of Boise Office Solutions to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle the Executive to compensation from Boise Office
Solutions in the same amount and on the same terms as the Executive would be
entitled hereunder if the Executive had terminated the Executive’s employment
for Good Reason, except that for the purposes of implementing the foregoing, the
date of which any such succession becomes effective shall be deemed the Date of
Termination.

 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributes, devisees, and
legatees.  If the Executive dies while any amount is still payable, all such
amounts shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee, or other designee, or if there shall be no such
designee, to the Executive’s estate.

 

10.                                 Notice.  For the purpose of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
United States certified mail, return receipts requested, postage prepaid as
follows:

 

If, to the Executive:

Phillip P. DePaul

 

Last home address shown

 

on Boise records

 

 

If, to Boise Office Solutions:

Boise Cascade Office

 

  Products Corporation

 

Attention: CEO

 

150 Pierce Road

 

Itasca, IL 60143-1594

 

 

With copy to:

Boise Cascade Corporation

 

Attention: General Counsel

 

1111 West Jefferson Street

 

P.O. Box 50

 

Boise, ID 83728

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

 

11.                                 Miscellaneous.  By accepting, and as a
condition to accepting, benefits payable under Sections 6(d), 6(e), or 6(f), the
Executive agrees to waive, and will be deemed to have waived, for the Term any
right or entitlement to severance or termination benefits related to the
Executive’s termination of employment under any other severance or termination
plan, policy, program, or arrangement, including, without limitation, the Prior
Agreement and the Executive Severance Agreement.  For the

 

13

--------------------------------------------------------------------------------


 

avoidance of doubt, the waiver described in the preceding sentence shall apply
only during the Term and only to severance or termination benefits payable to
the Executive under any such plan, policy, program, or arrangement (including
the Prior Agreement and the Executive Severance Agreement).  In addition, by
executing this Agreement, the Executive hereby amends and supersedes the Prior
Agreement and the Executive Severance Agreement by deleting them in their
entirety.  That is, after the execution of this Agreement, the Prior Agreement
and the Executive Severance Agreement are void and have no further force or
effect.  In no event shall the Executive be entitled to duplicative payments or
benefits under this Agreement and any other severance or termination plan,
policy, program, or arrangement of Boise Office Solutions, its Parent, or their
subsidiaries or affiliates.  No provision of this Agreement may be modified,
waived, or discharged, unless such waiver, modification, or discharge is agreed
to in writing and signed by the Executive and such officer as may be
specifically designated by Boise Cascade Corporation’s Board of Directors.  No
waiver by either party hereto at any time of any breach by the other party
hereof, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.  No
agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the state of Ohio (regardless of the law which may be applicable under
principles of conflicts of law).

 

12.                                 Validity.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or the enforceability of any other provision of this Agreement, which
shall remain in full force and effect.

 

13.                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

14.                                 Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in Cleveland, Ohio, in accordance with the rules of (but not
necessarily appointed by) the American Arbitration Association then in effect,
except as provided herein.  Judgment may be entered on the arbitrator’s award in
any court having jurisdiction, provided, however, that the Executive shall be
entitled to seek specific performance of the Executive’s right to be paid until
the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.  No such arbitration
proceedings shall be commenced or conducted until at least 60 days after the
parties in good faith shall have attempted to resolve such dispute by mutual
agreement; and the parties hereby agree to endeavor in good faith to resolve any
dispute by mutual agreement.  If mutual agreement cannot be attained, any
disputing party, by written notice to the other (“Arbitration Notice”) may
commence arbitration proceedings.  Such arbitration shall be conducted before a
panel of three arbitrators, one appointed by each party within 30 days after the
date of the Arbitration Notice, and one chosen within 60 days after the

 

14

--------------------------------------------------------------------------------


 

date of the Arbitration Notice by the two arbitrators appointed by the disputing
parties.  Any Cleveland, Ohio, court of competent jurisdiction shall appoint any
arbitrator that has not been appointed within such time periods.  Judgment may
include costs and attorneys’ fees and may be entered in any court of competent
jurisdiction.

 

15.                                 No Guaranty of Employment.  Neither this
Agreement nor any action taken hereunder shall be construed as giving the
Executive a right to be retained as an employee of the Combined Enterprise. 
Boise Office Solutions and/or the Combined Enterprise shall be entitled to
terminate the Executive’s employment at any time, subject to providing the
benefits herein specified in accordance with the terms hereof.  The Executive is
free to resign from employment at any time, and Boise Office Solutions and/or
the Combined Enterprise is free, subject to the terms of this Agreement, to
terminate the Executive’s employment at any time and for any reason.

 

16.                                 Waiver.  Executive acknowledges and confirms
his previous waiver of any rights he may have had to benefits payable under
Section 6(e) of OfficeMax, Inc.’s Annual Incentive Plan.

 

17.                                 Acknowledgement that the Terms of Employment
do not Constitute “Good Reason.”  By executing this Agreement, Executive
acknowledges and agrees that the terms and conditions of employment, or any
other term or condition provided in this Agreement, do not constitute “Good
Reason” as that term is defined in Executive Severance Agreement and that no
condition of “Good Reason” has occurred.

 

18.                                 Confidentiality.  Executive agrees that the
terms of this Agreement are strictly confidential and that he may not disclose
the existence of this Agreement, its term, or the amounts to be paid hereunder,
to other individuals or entities.  This prohibition does not preclude disclosure
to Executive’s financial, tax, or legal advisors, or spouse provided that
Executive first advises and cautions any of the above individuals that the
existence and terms of this Agreement are confidential and are not to be
disclosed, and further that Executive obtains agreement from such individuals
that they will abide by this confidentiality provision.

 

IN WITNESS WHEREOF, Boise Office Solutions and the Executive have caused this
Agreement to be executed as of the date first written above.

 

 

BOISE CASCADE OFFICE

 

PRODUCTS CORPORATION

 

 

 

 

/s/ Phillip P. DePaul

 

By

/s/ Christopher C. Milliken

 

Phillip DePaul

Its

President & CEO

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

SETTLEMENT AGREEMENT AND RELEASE

 

THIS SETTLEMENT AGREEMENT AND RELEASE (“Release”) is made and entered into by
and between                   (“Executive”) and BOISE CASCADE OFFICE PRODUCTS
CORPORATION [or other Participating Employer] (“Employer”) in connection with
Executive’s separation of employment with Employer, effective
                           (“Separation Date”).

 

In consideration of the mutual promises and releases contained herein and other
good and valuable consideration as set forth herein, it is hereby agreed as
follows:

 

1.                                       In full and final settlement of any
claims and demands for relief which may be asserted by Executive against
Employer, its parent, predecessors, successors and assigns, and the employees,
current and former directors, officers, agents, attorneys, and representatives
of same, Employer will pay Executive a lump sum equal to                     ,
subject to applicable tax and withholdings, which amount equals the cash
severance benefits payable under the Employment Agreement dated
                      , 2003, by and between Executive and Employer (the
“Employment Agreement”).  Executive agrees that such payment constitutes the
exclusive payments due to Executive from Employer, except as specifically
provided in Section 2 below.  Executive shall receive such payment as soon as
practicable after this Release becomes irrevocable.

 

2.                                       Notwithstanding anything to the
contrary contained herein, Executive and Employer agree and acknowledge that
Executive is not waiving his rights to:

 

(a)                                  Payment of Executive’s salary, wage
payments, sales bonuses or commissions, and/or reimbursable business expenses
due as of the Separation Date, subject to applicable taxes and withholdings.

 

(b)                                 Payment of Executive’s accrued but unused
Your Time Off as of the Separation Date, subject to applicable taxes and
withholdings.

 

(c)                                  Payment of Benefits accrued as of the
Separation Date under any “employee benefit plan” within the meaning of the
Employee Retirement Income Security Act of 1974, as amended; provided, however,
that as a condition to accepting the benefits payable under Section 1 above,
Executive agrees to waive, and is deemed to have waived, any right or
entitlement to severance or termination benefits related to Executive’s
termination of employment under any other severance or termination plan, policy,
program, or arrangement.

 

(d)                                 Executive’s rights with respect to
indemnification and directors’ and officers’ insurance coverage under Parent’s
corporate governance documents and directors’ and officers’ liability insurance
coverage.

 

--------------------------------------------------------------------------------


 

3.                                       Executive hereby expressly agrees and
acknowledges that any and all claims and demands for relief, of whatever nature
or kind, including attorneys’ fees, costs, and expenses, which Executive ever
had or now has against Employer, its predecessors, successors, current and
former employees, directors, officers, assigns, agents, attorneys and
representatives, or affiliates, which arose out of or relate in any way to
Executive’s employment with or separation from employment with Employer and/or
its predecessors, shall be forever waived, released, or discharged, including,
but not limited to, (i) any claims under the Fair Labor Standards Act, 29 U.S.C.
Section 201, et seq.; the Employee Retirement Income Security Act, 29 U.S.C.
Section 1001, et seq.; the Family and Medical Leave Act, 29 U.S.C. Section 2601,
et seq.; the Age Discrimination in Employment Act, 29 U.S.C. Section 621, et
seq.; Title VII of the Civil Rights Act of 1991, 42 U.S.C. Sections 1981 and
1981a; the American with Disabilities Act, 42 U.S.C. Section 12100, et seq.;
[add references to applicable state or local laws]; and any federal, state, or
local laws prohibiting employment discrimination; (ii) claims relating to
harassment, breach of contract or wrongful discharge, or breach of express or
implied covenants; and (iii) claims arising from any legal restrictions on
Employer’s right to terminate its employees.

 

4.                                       Executive represents and agrees that he
has not relied on any statements by Employer regarding his rights under the
various federal and state laws prohibiting discrimination in the workplace and
that he is hereby advised, cautioned, warned, recommended, encouraged, and
provided the opportunity to discuss all aspects of the Release with counsel of
his own choosing, and that he has carefully read the Release, and that he is
voluntarily and of his own free will and without any duress of any kind or
nature entering into the Release.

 

5.                                       Executive acknowledges the receipt and
sufficiency of the consideration adequate to support this Release in general,
and in particular, the Executive’s releases of rights set forth in paragraphs 2
and 3 hereto, since the Executive is receiving benefits under paragraph 1 that
the Executive would otherwise not have been entitled to receive.

 

6.                                       Executive and Employer further
expressly agree and understand that the Severance Agreement and Release
constitute the complete and entire agreement of the parties with respect to the
subject matter hereof, and that any other promises, inducements,
representations, warranties, or agreements with respect to the subject matter
hereof have been superseded hereby and are not intended to survive the Release,
provided that any confidentiality, nonsolicitation and/or noncompete obligations
binding on Executive shall continue to be binding on him in accordance with
their terms.  No amendment or modification of the Release shall be effective
unless set forth in writing and signed by both the Executive and a duly
authorized officer of Employer.

 

7.                                       Executive and Employer agree that all
matters relative to the construction and interpretation of this Release shall be
construed and interpreted in accordance with the laws of the state of Ohio.

 

17

--------------------------------------------------------------------------------


 

[8.                                   Executive represents and agrees that he
has been provided a period of 21 days to consider the terms of this Release and
has been advised that, once executed, this Release may be revoked by Executive
within seven days of execution.]

 

[Alternative paragraph (8), as appropriate:

8.                                       Executive represents and agrees that he
has been provided a period of 45 days to consider the terms of this Release and
has been advised that, once executed, this Release may be revoked by Executive
within seven days of execution.]

 

9.                                       Employer is obligated to make the
payments described in Section 1 above only providing the following conditions
are met:

 

(a)                                  The seven-day revocation period under
Section 8 expires without Executive revoking this Release;

 

(b)                                 Executive resigns as an officer of Employer;

 

10.                                 Executive agrees not to disclose the terms
of this Release to any person, except under the circumstances described in this
Release.

 

11.                                 This Release shall not become effective or
enforceable until the eighth day after delivery of an executed copy by the
Executive to the Employer, at which point it shall be effective and enforceable.

 

 

 

 

 

 

WITNESS

Name of Executive

Date

 

 

 

 

 

 

BOISE CASCADE OFFICE

 

  PRODUCTS CORPORATION

 

[or other Employer]

 

 

 

 

Date

 

 

By

 

 

 

Title

 

 

 

18

--------------------------------------------------------------------------------